Exhibit 10.3




Noodles & Company
520 Zang Street, Suite D
Broomfield, Colorado 80021
February 8, 2017
Argentia Private Investments, Inc.
c/o Public Sector Pension Investment Board
1250 René-Lévesque Boulevard West, Suite 900
Montréal, Québec H3B 4W8
Ladies and Gentlemen:
This letter agreement (this “Agreement”) is made in reference to the Securities
Purchase Agreement, dated as of February 8, 2017 (as it may be amended from time
to time, the “Purchase Agreement”), by and among Noodles & Company, a Delaware
corporation (the “Company”) and Catterton-Noodles, LLC, a Delaware limited
liability company (“Catterton”). In connection with the transactions
contemplated by the Purchase Agreement (the “Transactions”), Argentia Private
Investments, Inc., a corporation incorporated pursuant to the Canada Business
Corporations Inc. (“Argentia”), has provided a consent and waiver pursuant to
Section 2.4 of the Amended and Restated Stockholders Agreement, dated as of July
2, 2013, among the Company, Catterton and Argentia (the “Consents”). In
consideration of the foregoing, and for other good and valuable consideration,
the sufficiency of which the parties acknowledge, the parties hereto hereby
agree as follows.
1.Certain Definitions.
(a)    Terms used but not defined herein shall have the meanings ascribed to
them in the Purchase Agreement.
(b)    “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person.
Notwithstanding the foregoing, none of the Company, its Subsidiaries or its
other controlled Affiliates shall be considered Affiliates of Argentia.
(c)    “Registrable Securities” means (i) any outstanding shares of Class A
Common Stock held by Argentia, (ii) shares of Class A Common Stock issued or
issuable upon the exercise, conversion or exchange of any other Equity Security
held by Argentia as of the Qualified Financing Date, and (iii) any other Equity
Security of the Company issued or issuable with respect to any such share of the
Class A Common Stock by way of a stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or
reorganization, in each case to the extent not freely transferable; provided,
however, that, as to any particular Registrable Security, such securities shall
cease to be Registrable Securities when: (A) a registration statement under the
Securities Act with respect to the sale of such securities shall have become





--------------------------------------------------------------------------------





effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such registration
statement; (B) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (C) such securities shall have ceased to be outstanding or cease
to be held by Argentia or one of its Affiliates; (D) such securities may be sold
without restriction in accordance with Rule 144; or (E) such securities have
been sold to, or through, a broker, dealer or underwriter in a public
distribution or other public securities transaction.
2.    Press Release; Form 8-K. No Press Releases with respect to the
Transactions shall be issued by the Company which contain references to Argentia
or its Affiliates unless such Press Releases are acceptable to Argentia in its
reasonable discretion (which reasonable discretion shall not prohibit the
Company from making any disclosures required by law). Argentia shall have a
reasonable opportunity to review and comment on references to Argentia or its
Affiliates with respect to the Transactions in Draft Form 8-Ks and other SEC
Reports, and the Company shall give reasonable and good faith consideration to
any comments made by Argentia.
3.    Registration Rights. Section 5.10(a), Section 5.10(b), Section 5.10(c),
Section 5.10(e), and Section 5.10(f) of the Purchase Agreement are incorporated
herein by reference, mutatis mutandis (substituting, for the avoidance of doubt,
Argentia for Catterton).
4.    Indemnification
(a)    Company Indemnification. The Company shall defend, indemnify, exonerate
and hold free and harmless Argentia and its Affiliates and their respective
directors, officers, partners, members and employees (each an “Argentia
Indemnified Party” and, collectively, the “Argentia Indemnified Parties”) from
and against any and all Losses actually incurred by such Argentia Indemnified
Party that arise out of, or result from, any cause of action, suit, proceeding
or claim brought or made against such Argentia Indemnified Party by a third
party (including for these purposes a derivative action brought on behalf of the
Company or any Subsidiary) or which otherwise involves such Argentia Indemnified
Party that arises or results from the execution, delivery, performance or
enforcement of the Consents.
(b)    Section 9.5, Section 9.6 and Section 9.7 of the Purchase Agreement are
incorporated by reference mutatis mutandis (substituting, for the avoidance of
doubt, Argentia for Catterton).
5.    Fees; Expenses. The Company shall reimburse Argentia for the reasonable
and documented out-of-pocket expenses of Argentia in connection with this
Agreement and the Consents and the transactions contemplated hereby and thereby,
provided, that such reimbursement shall not exceed $100,000 in the aggregate.
Except as set forth in Section 5.10(b) of the Purchase Agreement and this
Section 5, all fees and expenses incurred in connection with this Agreement and
the Consents, and the transactions contemplated hereby and thereby, shall be
paid by the party or parties, as applicable, incurring such expenses whether or
not the transactions contemplated hereby and thereby are consummated.


2

--------------------------------------------------------------------------------





6.    Condition Precedent. The obligations of the parties pursuant to this
Agreement are subject to the occurrence of the Closing.
7.    Termination. Section 10 of the Purchase Agreement is incorporated by
reference mutatis mutandis (substituting, for the avoidance of doubt, Argentia
for Catterton).
8.    Miscellaneous.
(a)    Section 11.1 (Interpretation), Section 11.3 (Severability), Section 11.4
(Governing Law; Jurisdiction; WAIVER OF JURY TRIAL), Section 11.5 (Specific
Performance), Section 11.6 (Delays or Omissions), Section 11.8 (Assignment),
Section 11.9 (No Third Party Beneficiaries), Section 11.10 (Counterparts), and
Section 11.12 (No Personal Liability of Directors, Officers, Owners, Etc.) are
incorporated by reference mutatis mutandis (substituting, for the avoidance of
doubt, Argentia for Catterton)
(b)    Section 11.2 of the Purchase Agreement is incorporated by reference
mutatis mutandis; provided that any notice to Argentia shall be addressed as
follows:
Argentia Private Investments Inc.
c/o Public Sector Pension Investment Board
1250 René-Lévesque Boulevard West, Suite 900
Montréal, Québec H3B 4W8
Attention: Senior Vice-President, Private Equity
Facsimile: (514) 939-5370
with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119
Attention:    Douglas Warner
Facsimile:    212-310-8007


(c)    This Agreement and the documents and instruments and other agreements
among the parties hereto as contemplated by or referred to herein, including the
Consents, constitute the entire agreement between the parties hereto respecting
the subject matter hereof and supersede all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter
hereof, whether written or oral. No modification, alteration, waiver or change
in any of the terms of this Agreement shall be valid or binding upon the parties
hereto unless made in writing and duly executed by the Company and Argentia.
[Signature page follows.]


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
NOODLES & COMPANY
By:     /s/ PAUL STRASEN     
Name: Paul Strasen
Title: Executive Vice President, General Counsel & Secretary


[Signature Page to Letter Agreement]

--------------------------------------------------------------------------------





ARGENTIA PRIVATE INVESTMENTS, INC.
By:     /s/ GUTHRIE STEWART
Name: Guthrie Stewart
Title: Vice-President


By:     /s/ SELIN BASTIN     
Name: Selin Bastin
Title: Assistant Secretary






[Signature Page to Letter Agreement]